EXHIBIT 10.19b



[Esterline logo]

Personal & Confidential

February 9, 2005

Richard Wood
10 Boxgrove Road
Guildford  GU1 2LX
United Kingdom

Re: Promotion to Group Vice President

Dear Richard:

Richard, this is to confirm our offer of promotion to the position of Esterline
Group Vice President.

Scope & reporting relationship.  As Group Vice President you will have
senior-level leadership and oversight responsibility for the operations and
financial results of certain Esterline subsidiary companies assigned to you.
Your initial assignments will be for the companies that currently comprise
Esterline Sensors. Other assignments will be forthcoming as your general
orientation, work capacity, and business circumstances allow.

You will also be an officer of the corporation. That role will require you to
work closely with me, the other officers, and corporate staff to lead, develop,
and maintain the most effective strategies and business processes we can to
ensure Esterline’s success. In addition, you will have legal obligations and
authority similar to that with which you are familiar as a director in the U.K.
Our corporate secretary and corporate counsel will provide you further
information as part of your orientation.

You will continue to report directly to Larry Kring, who has accepted a
promotion to the role of Senior Group Vice President. As such, I have asked
Larry to take chief responsibility for training new group vice presidents, for
general supervision, and for formalizing key job processes.

Compensation.   As a corporate officer, Esterline’s Board of Directors, at their
discretion, will establish all your compensation. Normally the Board reviews
officer compensation on an annual basis, and makes various changes to plan
designs, performance goals, and amounts based on professional consulting advice,
on management recommendations, and on the corporation’s general business
conditions. The Board has authorized the following for you:


 

--------------------------------------------------------------------------------

  Salary.  We will pay your base salary at the rate of $265,000.00 per year
gross, subject to various mandatory tax deductions, and to certain withholding
for fringe benefits, as outlined below. This new rate will take effect
retroactively as of your normal review date, January 1, 2005.1


  Annual Incentive Compensation.  You will also participate in Esterline’s
Annual Incentive Compensation Plan effective for full fiscal year 2005 at a
target award of 35% of base salary. A copy of the FY05 Annual IC Plan is
enclosed for your information.


  Long Term Incentive Plan.  As you are aware, the Board is developing a new
Long Term Incentive Plan for corporate officers. Thus we do not yet have one in
place for 2005. Under our previous plan, your target award level would have been
$90,000.00 per year. I strongly doubt the Board will reduce that amount,
although I cannot promise anything until they make a final decision. What is
certain is that you will be a participant. I expect the Board to approve the new
LTIP in their March meeting, although it could go longer. If you would like
further information about the draft plan, please do not hesitate to ask me or
Marcia Greenberg.


  Stock Options.  Contingent on your acceptance of this offer, the Board has
authorized a future grant of 25,000 options on Esterline stock under the 2004
Equity Incentive Plan to take effect at the closing price as of the first day of
your appointment (see below). We will provide you a Certificate of Grant at that
time.


  Retirement Benefits.  We will provide annual retirement credits equal to 18%
of your base salary. For 2005, Esterline will contribute this amount to your
group personal pension plan. Beginning in 2006, an amount approximately equal to
8.7% of your base salary will accrue in our two tax-qualified U.S. retirement
plans: the pension plan and the 401(k) savings plan. This figure assumes you
will contribute at least 6% of your gross pay to the 401(k) plan, which will
effect the maximum company match on those funds. We will deposit the balance of
the annual 18% retirement benefit in pounds sterling in your U.K. group personal
pension plan using the exchange rate reported in the Wall Street Journal on the
last day of calendar 2005 on which the New York Stock Exchange is open for
business. We will also will add to your normal paycheck an appropriate
additional amount in tax assistance (gross-up) on the portion of your


--------------------------------------------------------------------------------

1 Administratively, this letter authorizes Weston’s controller to convert your
new salary rate into pounds sterling at today’s exchange rate, and to give it
retroactive effect as of January 1.

Confidential
R. Wood
February 9, 2005
Page 2


 

--------------------------------------------------------------------------------

  retirement funding that would be considered “excess” and would not qualify for
preferred tax treatment under U.S. law. Note, that because of this arrangement
for retirement funding in the U.K., you will not participate in our U.S.
Supplemental Executive Retirement Plan as provided for the other officers.


  We will reconsider the specifics of these arrangements annually, with the
general intention of leaving the total contribution rate at 18% of your base
salary, and of giving first priority to maximizing contributions to our U.S.
plans.


  Health Care & Other Fringe Benefits.  Later this year when you move your
residence and office to the U.S. – and consistent with your family’s convenience
and relocation schedule – we will give you an opportunity to enroll in
Esterline’s U.S. medical plan, and in other fringe benefit programs as generally
offered to corporate office employees.2


  Car.   You will also receive a car allowance under Esterline’s Vehicle
Allowance policy, a copy of which is enclosed. The amount of the allowance
depends on typical costs for the purchase, operating, maintenance, and insurance
of a vehicle in your residential area (zip code). For this first year, we will
use Esterline’s office address for purposes of computing your allowance. It will
be approximately $650 to $700 per month.


  Change in Control Agreement.  As an officer, you will also receive our usual
change of control protection agreement, which would pay three times your average
total cash compensation should you lose your position due to a change in
corporate control. We are currently consulting with corporate counsel on a
restatement of our standard form of agreement, so this subject will remain
pending until they complete that task.


  Vacation.   When you transfer to the Esterline U.S. payroll, we will transfer
any holiday entitlement you might have accrued and available in the U.K. Your
future accrual will be at the rate of four weeks per year, subject to a maximum
limit as explained in our Corporate Staff Handbook, enclosed.


  Severance Protection.  Lastly, in consideration of the personal risk you are
taking to relocate to the U.S., enclosed is a severance protection agreement
that generally provides income continuation for one year should you be removed


--------------------------------------------------------------------------------

2 You will remain on the Weston payroll for the next several months until you
move your residence to the U.S., likely in the late summer or early fall.

Confidential
R. Wood
February 9, 2005
Page 3


 

--------------------------------------------------------------------------------

  from executive employment with Esterline for reasons other than a change in
corporate control.


Relocation.   In general, we expect you and your family will maintain your
residence in England for another several months until the school year ends and
you can make satisfactory arrangements to move your household to the States.
During this period, your main office will continue to be at Weston Aerospace,
although you will likely come to the U.S. on short business trips, as needed.
While here, we will treat your living expenses as reimbursable business travel
costs under our usual policy.

  Household move.  You will be entitled to the benefits of our corporate
relocation policy, which we will adapt within reason to fit your international
move. The policy provides reimbursement for costs you will incur in shipping
household goods, and for temporary living expenses for you and your family.
Please contact Suzanne Farraj for assistance with shipping arrangements.


  With respect to real estate transaction costs, we will reimburse your actual
costs attributable to the sale of your house in the U.K. up to a maximum of
£100,000. We will also reimburse your actual transaction costs incurred in
buying a house in the U.S. to the extent they are customary and reasonable.
Considering the cost of living stipend provided below, we will not reimburse
other incidental move-in costs listed as “Allowable Miscellaneous Expenses” on
policy Attachment C.


  Consultant.   We have also engaged an international relocation consultant at
Esterline’s expense to help orient you and your family to the local area.


  Cost of Living.   As a temporary measure, we will provide you with a declining
cost of living stipend for your first two years here. The stipend is intended to
cover one-time costs you will incur when settling in (small appliances, window
coverings, etc.), and to account for the difficulty of being an “efficient
purchaser” in a new location. The stipend will begin in June 2005 at the rate of
$1,000 gross per month through May 2006. In June 2006, it will decrease to $500
per month, and will end in May 2007.


  Income Taxes.  For tax years in which you have tax reporting obligations in
the U.S. and the U.K., Esterline will pay reasonable costs for personal tax
advice and tax return preparation services for you, similar to arrangements we
make for expatriate employees. Our tax advisors will compute taxes due under
U.S. laws, for which you will bear responsibility. The corporation will fund any
additional tax liability that might be due in the U.K. on your income for those
years, offset by tax help we have already provided as outlined above with
respect to your retirement benefits.


Confidential
R. Wood
February 9, 2005
Page 4


 

--------------------------------------------------------------------------------

  Immigration.   Esterline will pay reasonable attorneys’ fees and processing
fees to obtain appropriate work authorization for you in the U.S., and to renew
or change your immigration status as needed in the future.



OTHER TERMS.

  Hire & Appointment Dates.  We will continue to recognize February 14, 1994 as
your original hire date. Your appointment as a Group Vice President and
corporate officer will take effect today, February 9, 2005.


  U.K. Service Agreement & Appointment.   This letter will supersede and replace
your Service Agreement with Angelchance Limited dated January 21, 2004, except
those provisions that continue in effect by their own terms. By your signature
below, you also agree to execute such further documents in the U.K. as are
necessary to cancel that Service Agreement, and to resign from or modify your
status in Esterline subsidiary companies in which you currently hold various
positions.


  Future Changes.  This new position and its terms fit the corporation’s needs
well, as I can best foresee them. Nevertheless, the company’s growth, its future
business challenges, and certain leadership succession decisions could result in
a different executive assignment and a different title for you in the future. In
short, the corporate organization is evolving fairly rapidly and with limited
predictability. Thus Esterline reserves the right to reassign you and change
your title as the Board and I determine is best. If I see a change developing
that could affect your role, I will certainly speak to you about it as early as
I reasonably can, and solicit your ideas.


  General Policies.  As is standard here in the U.S., this offer includes and is
contingent on satisfactory completion of: an Invention Agreement, Summary of
Outside Interests, and a physical examination. Please work with Suzanne Farraj
to schedule your physical. Except as specifically provided in this letter, other
aspects of your employment will be the same as those that apply to other
officers and corporate staff.


Richard, the other officers and I have all enjoyed working with you, and we look
forward to continuing and strengthening those relationships in your new
position. I believe you will find the work here challenging and diverse, with
opportunity for continued career growth benefits for you and your family.
Congratulations on your well-earned success.


Confidential
R. Wood
February 9, 2005
Page 5


 

--------------------------------------------------------------------------------

To accept this offer, please sign the duplicate copy together with the various
materials enclosed, and return them all to Suzanne Farraj.

Best regards,

      /s/ Robert W. Cremin                                               
Robert W. Cremin
President, Chairman, &  Chief Executive Officer    




*******************************

Accepted:

      /s/ Richard Wood                                                     
February 23, 2005                                                   Richard Wood
  Date



Enclosures:   Duplicate offer letter
Annual Incentive Plan
Vehicle Allowance (U.S.) policy
Relocation policy & reimbursement agreement
Severance Protection Agreement
Corporate Staff Handbook
Invention Agreement
Summary of Outside Interests
Executive physical form


Confidential
R. Wood
February 9, 2005
Page 6


 

--------------------------------------------------------------------------------